IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-50749
                             No. 95-50798
                           Summary Calendar
                          __________________


DAVID GLENN BRAY,

                                       Plaintiff-Appellant,

versus

DENNIS WALKER, Sheriff;
EARLENE MOORE, Lt.; MARY
GILLESPIE,

                                       Defendants-Appellees,

and

DAVID GLENN BRAY,

                                       Plaintiff-Appellant,

versus

DENNIS WALKER, Sheriff;
EARLENE MOORE, Lt.,

                                       Defendants-Appellees.



                       - - - - - - - - - -
          Appeals from the United States District Court
                for the Western District of Texas
              USDC Nos. W-94-CV-347 and W-94-CV-263
                       - - - - - - - - - -
                          April 12, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*


      *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                      Nos. 95-50749 & 95-50798
                                 -2-

     David Glenn Bray appeals from the district court's grant of

summary judgments for the defendants in two civil rights suits.

Bray argues that the district court erred by granting summary

judgment on his claims that he was denied adequate medical

treatment and denied access to a law library, that the district

court erred by granting summary judgment without allowing him to

complete discovery, and that the district court abused its

discretion by failing to conduct an evidentiary hearing and to

appoint counsel for Bray sua sponte.    We have reviewed the record

and find no reversible error.   Accordingly, we affirm the court's

grant of summary judgment on Bray's claim that he was denied

adequate medical care for essentially the reasons stated by the

district court.

     The district court did not err by granting summary judgment

before allowing Bray to conduct discovery because Bray never

requested additional time for discovery nor has he made any

specific argument on appeal to show that additional discovery

would have allowed him to rebut the defendants' summary-judgment

evidence.   See International Shortstop, Inc. v. Rally's, Inc.,

939 F.2d 1257, 1266-67 (5th Cir. 1991), cert. denied, 502 U.S.

1059 (1992).   Neither did the district court abuse its discretion

by failing to appoint counsel and conduct an evidentiary hearing

sua sponte.    Bray's claim that his parole was revoked because he

was denied access to a law library is not cognizable under 42

U.S.C. § 1983.    See Heck v. Humphrey, 114 S. Ct. 2364, 2372

(1994).   Finally, Bray's claims that he was forced to sleep on

the floor because the jail was overcrowded; that he was harassed
                    Nos. 95-50749 & 95-50798
                               -3-

and threatened; and that he was served half-cooked, cold food are

deemed abandoned on appeal because they were not briefed.   See

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     AFFIRMED.